Citation Nr: 1614267	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  04-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a left knee disorder, prior to October 7, 2012.

2.  Entitlement to a rating in excess of 30 percent for a left knee disorder, on and after December 1, 2013. 


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1977 to February 1982 and from April 1982 to September 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    


REMAND

In a January 2000 rating decision, service connection was granted for a post-operative left knee injury, to which a 10 percent disability rating was assigned, effective October 1, 1999.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2015).  In a November 2002 rating decision, the RO continued the 10 percent disability rating assigned for the Veteran's post-operative left knee injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262.  The Veteran then perfected an appeal on this issue.  

In an August 2003 rating decision, the Veteran's left knee disorder was assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence, effective August 13, 2002.  See 38 C.F.R. § 4.30 (2015).  In that same rating decision, the 10 percent rating was reinstated, effective October 1, 2002.  In October 2012, the Veteran underwent a left knee replacement.  Thereafter, in an August 2013 rating decision, the RO recharacterized the left knee disorder as a left knee replacement and assigned a 100 percent disability rating, effective October 8, 2013 for one year following the implantation of the knee prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  In that same rating decision, the minimum 30 percent disability rating was assigned, effective December 1, 2013.  Id.  

The Veteran contends that prior to October 7, 2012, his service-connected left knee disorder was more severe than the 10 percent disability rating assigned.  He further contends that he is entitled to a disability rating in excess of 30 percent from December 1, 2013.  He asserts that his disorder has worsened since his last VA examination. 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to determine the current nature and severity of his left knee disorder.  In this regard, the Veteran was most recently provided a VA examination in February 2013.  Subsequently, the Veteran underwent a left knee revision arthroplasty which included a patellar revision and a tibial revision in October 2014.  A November 2014 post-surgical progress report from W. F., M.D. indicated that the Veteran was doing well three weeks post revision surgery, and noted that there was no effusion and range of motion was from full extension to approximately 90 or 95 degrees of flexion.  However, the post-surgical progress report is insufficient to evaluate the current severity of the Veteran's left knee disorder.  Specifically, the post-surgical report did not indicate whether there were chronic residuals consisting of severe painful motion, instability, or weakness in the affected extremity.  The post-surgical report also did not indicate whether there were intermediate degrees of residual weakness, pain, or limitation of motion.  Therefore, in light of the Veteran's October 2014 surgery, and his assertions of worsening symptoms, a remand is necessary to afford the Veteran an updated VA examination to determine the current severity of his left knee disorder.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left knee disorder.  The Veteran's electronic claims must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected left knee disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee disorder.   The examiner must state whether there are chronic residuals of the left knee replacement consisting of severe painful motion or weakness in the affected extremity.  The examiner must also indicate whether there is recurrent subluxation or lateral instability, and if so, whether such instability is slight, moderate, or severe.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

